Citation Nr: 1030016	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 3, 1997, 
for a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to July 
1981, from October 1981 to November 1986, and from April 1987 to 
May 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This case previously reached the Board in July 2004.  At that 
time, the Board issued a decision denying an earlier effective 
date for TDIU.  The Veteran appealed this decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  In an Order dated 
in August 2005, the Court granted a Joint Motion for Remand filed 
by the parties and remanded the matter for compliance with 
directives specified.  

Upon return from the Court, the Board issued a June 2006 decision 
in which it granted an earlier effective date of October 3, 1997 
for the award of TDIU.  The Veteran once again appealed this 
decision to the Court, requesting an effective date even earlier 
than October 3, 1997.  In an Order dated in October 2007, the 
Court once again granted a Joint Motion for Remand filed by the 
parties and remanded the matter for compliance with directives 
specified.  

Upon return from the Court, the Board issued a March 2008 remand 
for further development to include the submission of the earlier 
effective date for TDIU issue to the Director of Compensation and 
Pension Service for an extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b).  The case has now returned to the Board for further 
appellate review.

Regrettably, the Board again must remand the earlier effective 
date for TDIU issue to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for still further development and 
consideration, since the AMC did not substantially comply with 
the Board's previous March 2008 remand orders.  See D'Aries v. 
Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268, 
271 (1998).   


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
ensure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  The 
Court also recently clarified that only substantial compliance, 
and not strict compliance, with the terms of an opinion request 
are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In any 
event, the Court routinely vacates Board decisions based on this 
situation.  In the present case, in a September 2009 statement, 
the Veteran asserted that the agency of original jurisdiction 
(AOJ) did not substantially comply with the Board's March 2008 
Remand.  The Board agrees with the Veteran's assertion. 

In this regard, although the Veteran was correctly provided with 
a VA medical opinion as to whether his service-connected 
disabilities would have prevented him from a gainful occupation 
at any time between March 13, 1987 and October 3, 1997, the AOJ 
failed to comply with instruction #2 of the March 2008 Board 
Remand.  Specifically, after denying the appeal, the AOJ failed 
to submit the appeal to the Director of Compensation and Pension 
Service for extraschedular consideration, in accordance with 38 
C.F.R. § 4.16(b) (2009).

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

Prior to October 3, 1997, the Veteran's two service-connected 
disabilities were rated as follows: a left shoulder disability, 
rated as 20 percent disabling; and hypertension, rated as 20 
percent disabling.  Consequently, prior to October 3, 1997, his 
total service-connected disability rating was only 40 percent.  
See 38 C.F.R. § 4.25 (2009).  Therefore, he did not satisfy the 
threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU prior to October 3, 1997.  
Regardless, the Veteran still seeks an earlier effective date for 
TDIU prior to October 3, 1997 on an extra-schedular basis.

If the Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected conditions 
and advancing age which would have justified a TDIU.  38 C.F.R. 
§§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue would be addressed if such a referral was made.  
38 C.F.R. § 4.16(b).    

Consequently, the only remaining question in this case is whether 
the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability, for purposes of a possible extra-schedular evaluation 
at any time between May 13, 1987 (the day after discharge from 
service) and October 3, 1997 (the current effective date).  See 
38 C.F.R. § 4.16(b).  

However, the Board itself cannot assign an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  See 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although 
Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), 
the analysis in those cases is analogous to TDIU ratings under § 
4.16(b) as well, in view of that section's similar requirement of 
referral to the Director of VA's Compensation and Pension 
Service, in addition to Court precedents requiring consideration 
of § 4.16(b) when the issue is raised in an increased-rating 
case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case to the Director of Compensation and 
Pension (C & P) Services for an extra-schedular evaluation when 
the issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 
(2008).  If, and only if, the Director determines that an extra-
schedular evaluation is not warranted, does the Board then have 
jurisdiction to decide the extra-schedular claim on the merits.  
In fact, most recently, the Court held that although the Board is 
precluded from initially assigning an extraschedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director of C & 
P determines that an extraschedular rating is not warranted.  
Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also 
Floyd, 9 Vet. App. at 96-97 (stating that once Board properly 
refers an extraschedular rating issue to Director of C & P for 
review, appellant may "continue[ ] to appeal the extraschedular 
rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 
7104(a)  ("All questions in a matter ... subject to decision by 
the Secretary shall be subject to one review on appeal to the ... 
Board.").  

In the present case, the Director of Compensation and Pension has 
not yet made this initial determination.  Although it will result 
in additional delay in adjudicating the appeal, a remand is 
required to ensure compliance with the Board's previous March 
2008 Remand - that is, for the Director of Compensation and 
Pension to determine if an extraschedular rating is warranted for 
TDIU under 38 C.F.R. § 4.16(b) prior to October 3, 1997.  

The Board adds that entitlement to an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extra-schedular rating under 
38 C.F.R. § 4.16(b), although similar, are based on different 
factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the 
fact that the schedular ratings are inadequate to compensate for 
the average impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with employment, 
are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason of 
his or her service-connected disabilities.  See VAOPGCPREC 6-96.  
Here, the Director should only consider an extra-schedular rating 
for a TDIU pursuant to 38 C.F.R. § 4.16(b), since the issue of an 
extra-schedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) can 
only be appealed through an increased rating claim, which is not 
the case here.  

Accordingly, the case is REMANDED for the following action:

1.	Submit the issue of entitlement to an 
earlier effective date for TDIU prior to 
October 3, 1997 to the Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b) only.  An extra-schedular 
evaluation under 38 C.F.R. § 4.16(b) 
merely requires a determination that a 
particular Veteran is rendered unable to 
secure or follow a substantially gainful 
occupation by reason of his or her 
service-connected disabilities.  See 
VAOPGCPREC 6-96.  All of the Veteran's 
service-connected disabilities prior to 
October 3, 1997 (i.e., his hypertension 
and left shoulder disorders), as well as 
his employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered under 38 C.F.R. § 4.16(b).  It 
is not necessary for the Director to 
consider an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), since this 
issue can only be appealed through an 
increased rating claim.  

2.	Then readjudicate the earlier effective date 
for TDIU claim at issue, in light of the 
additional evidence obtained.  If this claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


